BIGGS, J.
This is an action for tbe conversion of personal property. Tbe jury returned a verdict for plaintiff, but tbe record fails to show that a judgment was entered on tbe verdict. There being no judgment, there could be no appeal. Silvey v. Sumner, 51 Mo. 199; Dale v. Copple, 53 Mo. 321. It is not sufficient that the bill of exceptions recites that a judgment was rendered. Tbe judgment must appear in tbe record. In re Spencer, 61 Mo. 375. Tbe cause will be stricken from tbe docket.
All concur.